Memorandum Opinion
After the case was docketed in this court, and pursuant to rules 6 and 7 of (he court (RSA 490:App. Rules 6, 7 (Supp. 1973)), four different time limits were set for the filing of a brief in behalf of plaintiff, and an even greater number of continuances of oral argument were allowed. No brief was filed within those time limits. On February 28, 1975, the clerk notified plaintiff that the case would be submitted to the court on March 25, 1975, on the State’s brief and without oral argument, and that plaintiff could file a brief before March 25, 1975. No brief and no communication from or on behalf of plaintiff was received.
On the basis of the history of the case in this court, and following an examination of the record, including the transcript and the master’s report, we think the rationale and the holding in McNamara v. MacCormac, 113 N.H. 540, 309 A.2d 916 (1973), is controlling. For plaintiff’s failure to file a brief in compliance with RSA 490:13. (Supp. 1973), the order in this case is

Plaintiff’s exceptions overruled; judgment on the verdict.